Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
Amendments of Claims 1 and 13 are acknowledged.
Cancelation of Claims 4, 6, 17, 18 and 20 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 19 and 22 to 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5: 
The Claim is supposed to be dependent of canceled Claim 4. For prosecution it will be considered dependent of Claim 1.

Regarding Claim 19: 


Regarding Claim 22: 
The Claim is supposed to be dependent of canceled Claim 20. For prosecution it will be considered dependent of Claim 13.

Regarding Claim 23: 
The Claim is supposed to be dependent of canceled Claim 17. For prosecution it will be considered dependent of Claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes (US 5012828) in view of Kiefer (US 2904050) and Seligman (US 3101723).
Regarding Claims 1 and 2:
Hayes discloses a method for making a smoking article filter element comprising paper filter material (Column 1, line 68, the filter can be made of creped paper) and an additive, wherein the additive comprises a high molecular weight PEG which is solid at room temperature (Column 1, lines 24 and 25 by hot melt adhesive, high M.P. polyethylene glycol).
Hayes discloses that the material is coated with adhesive (Column 2, lines 40 to 50, adhesive-coated thread(s) and/or strip(s) may be separately produced or obtained from an outside supplier, with activation (e.g. heat-softening) of the adhesive being conducted in-line and continuously with filter Hayes does not disclose applying an additive which is solid at room temperature to the paper filter material in solid form.
Kiefer discloses a method for making a smoking article filter element consisting of filter material and an additive (Column 1, lines 69 to 71, the additives can be Carbowaxes, that are synthetic waxes sold by Carbide and Carbon Chemicals Company and comprise a series of high molecular weight polyethylene glycols, column 3, paragraph h), comprising: applying an additive which is solid at room temperature to the filter material in solid form; heating the additive so as to melt it to form a liquid (Column 2, lines 23 to 27), another method is to deposit solid wax on the cord or tow and then heat treat the cord or tow to melt and diffuse the wax evenly on and throughout the filter element as an alternative way to apply the high molecular weight polyethylene glycol that is a wax at room temperature.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Hayes the teachings of Kiefer and deposit solid wax on the cord or tow and then heat treat the cord or tow to melt and diffuse the wax evenly on and throughout the filter element as an alternative way to apply the high molecular weight polyethylene glycol that is a wax at room temperature.

The modified invention of Kiefer does not disclose the PEG additive being included in the filter element in an amount of 5-20% by weight of the filter element.
Seligman teaches a similar method of a method for making a smoking article filter element comprising paper filter material (Column 3, lines 55 to 60, the filter can be made of paper) and an additive, wherein the additive comprises a high molecular weight polyethylene glycol as an adhesive and the additive is included in the filter element in an amount of 5-20% by weight of the filter element (Column 3, lines 1 to 3, The range of application of adhesive to filtering medium may vary from about 5% to about 20% based on the total weight of the finished filter). The adhesive in the amounts described serves advantageously to harden the plug so that no other plasticizer or hardener is needed and does not affect the activated carbon.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Kiefer the teachings of Seligman and use the PEG additive in an amount of 5-20% by weight of the filter element to harden the plug so that no other plasticizer or hardener is needed and do not affect the activated carbon if it is used.

Regarding Claim 5:
The modified invention of Kiefer discloses that the additive is a high molecular weight PEG solid at room temperature.
The PEG of MW 1000 (data taken from Carbomax datasheet) has a melting point of 35 to 40 degrees, making it solid at room temperature but does not require a big change of temperature to melt, has low toxicity and it is widely used as an additive for making cigarette filters of different materials. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to use PEG of MW 1000 as additive.

Claims 13, 14, 19 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perfetti (US 5465739) in view of Reeder (US 3418187).
Regarding Claims 13, 14, 19 and 22:
Perfetti discloses a method for making a smoking article filter element consisting of sheet filter material and an additive, wherein: the sheet filter material consists of a non-woven sheet material (Column 7, lines 21 to 30, a preferred filter material is a non-woven web comprising 4SW Fiber, and is available as 4TD Non-woven Web from Eastman Chemical Co); the additive increases the rigidity of the sheet filter material (Column 12, lines 10 to 30, additive can be high molecular weight Polyethylene Glycol, well known for increasing rigidity in particular Carbowax 100, with MW 1000), the method comprising: applying an additive which is solid at room temperature (Carbowax 100, with MW 1000) to the sheet filter material in solid form; thereby increasing structural rigidity of the sheet filter material; and forming the sheet filter material and additive into a filter element, also, Perfetti disclose that the additive is included in the filter element in an amount of 5-20% by weight of the filter element (Example 1 mentions 19.7% of Carbomax 100). Also Perfetti discloses that the non-woven 
Perfetti does not disclose heating the additive so as to melt it to form a liquid, wherein the additive re-solidifies and bonds parts of the filter material together.
Reeder teaches a method for making a smoking article filter element consisting of filter material and using a high molecular weight PEG additive in solid form (Abstract; applying to the band a bonding agent in the form of a fusible powder consisting of a polyethylene glycol of high molecular weight), comprising: applying an additive which is solid at room temperature to the filter material in solid form (as a powder as mentioned above); heating the additive so as to melt it to form a liquid (Column 1, lines 65-69, “The condensing tube may itself be heated so that the fusible powder is melted simultaneously with the condensing operation) in order to fuse the additive (aka bonding agent); and forming the filter material and additive into a filter element.  
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Perfetti the teachings of Reeder and apply the additive to the filter material in the form of a fusible powder and heat the filter material to fuse and bond the additive to the material as a way to apply the mentioned additive in solid form.

Claims 15 and 16 are is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perfetti (US 5465739) in view of Reeder (US 3418187) as applied to claim 14 above, and further in view of Jones (US 5074320).
Regarding Claims 15 and 16:
As discussed above, the modified invention of Perfetti discloses the claimed invention as recited.
The modified invention of Perfetti does not that the non-woven sheet material has a thickness of greater than 0.05mm or a thickness of about 0.06mm to about 0.08mm.  
Jones teaches a cigarette filter similar to the one disclosed by Perfetti that uses a similar non-woven sheet material has a thickness of greater than 0.05mm or a thickness of about 0.06mm to about 0.08mm, which Jones indicates are typical values for the sheet material thickness.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Perfetti the teachings of Jones and use a non-woven material for the filter of a thickness of about 0.06mm to about 0.08mm since those are typical values for the material.

Claims 23 to 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perfetti (US 5465739) in view of Reeder (US 3418187) as applied to claim 13 above, and further in view of White (US 2009/0288671).
Regarding Claims 23 and 24:
As discussed above, the modified invention of Perfetti discloses the claimed invention as recited.
The modified invention of Perfetti does not disclose that the filter element is wrapped in plugwrap having a basis weight of between about 20 g/m and about 35 g/m. 
White (Paragraph 39) teaches that conventional plugwrap (wrapper) has a base weight of approximately 23 to approximately 27 grams per square meter and that when applying particulate material to the wrapper of a filter element, to avoid bulging of the sections where the particulate is applied it is advantageous to use a wrapper (plugwrap) having a greater base weight compared with conventional plugwrap material such as 35 g/m.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Perfetti the teachings of White and wrap the filter in plugwrap having a basis weight of between about 20 g/m and about 35 g/m, using a heavier paper when applying particulate material to the wrapper.   

Regarding Claim 25:
As discussed above, the modified invention of Perfetti discloses the claimed invention as recited.
The modified invention of Perfetti does not disclose if the particulate material in the plugwrap includes one or more of a sorbent, a pH modifier and a flavorant.  
White teaches (Paragraph 17) that the particulate material includes sorbents, pH modifiers or flavourants to improve the “flavor” of the smoke.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Perfetti the teachings of White and use a particulate material that include sorbents, pH modifiers or flavourants to improve the “flavor” of the smoke.

Regarding Claim 26:
As discussed above, the modified invention of Perfetti discloses the claimed invention as recited.
The modified invention of Perfetti does not disclose if the particulate material in the plugwrap includes an adsorbent selected from the group consisting of carbon, activated carbon, activated charcoal, activated coconut carbon, activated coal- based carbon or charcoal, Zeolite, silica gel, meerschaum, aluminium oxide, carbonaceous resin, and combinations thereof.  
White teaches (Paragraph 18) that the particulate material can be selected from a group of materials capable of adsorbing smoke constituents without a high degree of specificity. Suitable general adsorbents can be selected from the group consisting of carbon, activated carbon, activated charcoal, activated coconut carbon, activated coal-based carbon or charcoal, zeolite, silica gel, meerschaum, aluminium oxide (activated or not), carbonaceous resin or combinations thereof.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Perfetti the teachings of White and use a particulate material that include an adsorbent selected from the group consisting of carbon, activated carbon, activated charcoal, activated coconut carbon, activated coal- based carbon or charcoal, Zeolite, silica gel, meerschaum, aluminium oxide, carbonaceous resin, and combinations thereof that are capable of capable of adsorbing smoke constituents without a high degree of specificity. 

Regarding Claim 27:
Perfetti discloses that the filter element is attached to a smokeable filler material rod by tipping overwrap to form a smoking article (Figure 1).

Response to Arguments
Applicant’s arguments with respect to the rejection of Claim 1 under Kiefer in view of Koborinai have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner used new references in this action not because any argument was considered convincing but just to make the point that:
The use of paper or non-woven sheet filter material is well known in the art. Note that under the broad definition of non-woven sheet filter paper can surely be considered a non-woven sheet filter.
The use of PEG as an additive for such filters and actually for filters made many other materials is well known and very common in the art. In particular, the use of PEG of high molecular weight, which makes it solid at room temperature is common in the art.
The use of PEG in the claimed range is common in the art, in particular several references indicate that less than 5% renders little benefit and more than 20% could be inadequate.
The only step that is not really common in the art is applying the PEG in solid form, but already Kiefer and Reeder discuss applying the additive in solid form. In particular Reeder teaches using a granular PEG additive. 

Regarding the arguments about the Kiefer reference the applicant argues that Kiefer teaches away from the use of paper filter material, and that paper is unsuitable for use as filter material because it absorbs moisture too readily and makes the smoke too dry. The examiner agree, but several other references actually indicate that paper is actually a very good filter material. Anyway the teachings of Kiefer are not about the paper material but about applying the PEG on solid form. The Applicant argues 
The examiner disagrees, actually Kiefer teaches that another method is to deposit solid wax on the cord or tow and then heat treat the cord or tow to melt and diffuse the wax evenly on and throughout the filter element and the wax can be Carbowaxes that are synthetic waxes sold by Carbide and Carbon Chemicals Company and comprise a series of high-molecular weight polyethylene glycols. These waxes have a melting point range of 34-55' C. The Carbowax with that melting point is PEG 1000.
In reference to the reference Perfetti the Applicant argues that Perfetti does not disclose heating the additive so as to melt it to form a liquid, wherein the additive re-solidifies and bonds parts of the filter material together. The Examiner agrees, the reference Perfetti does not disclose that, the reference Reeder is used for the teaching of applying the PEG in the form of a fusible powder to a filter, the method consisting of a polyethylene glycol of high molecular weight and, heating the additive so as to melt it to form a liquid (Column 1, lines 65-69, “The condensing tube may itself be heated so that the fusible powder is melted simultaneously with the condensing operation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731